United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, Clearfield, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1807
Issued: February 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 2, 2006 appellant filed a timely appeal from a July 5, 2006 decision of the
Office of Workers’ Compensation Programs that denied his request for reconsideration and
December 16, 2005 and March 27, 2006 merit decisions denying appellant’s claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit and nonmerit
decisions.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
developed an occupational disease while in the performance of duty; and (2) whether the Office
properly denied his request for reconsideration without conducting a merit review of the claim.
FACTUAL HISTORY
On April 6, 2004 appellant, then a 56-year-old aircraft sheet metal mechanic, filed an
occupational disease claim alleging that he developed Raynaud’s phenomenon over the course of
his employment. He attributed his condition to the use of vibrating power tools in the

performance of duty. Appellant was first aware of his condition on July 1, 2003. He retired
from his federal employment on January 3, 2004.
By letter dated July 12, 2004, the Office requested additional information from appellant
who did not submit any additional information or evidence.
By decision dated August 13, 2004, the Office denied his claim.
On January 20, 2005 appellant requested reconsideration of the August 13, 2004
decision. He submitted a medical article concerning “Raynaud’s [p]henomenon” from the
Canada Centre for Occupational Health and Safety. Appellant also submitted a case adjudication
information sheet and responses to the Office’s July 12, 2004 letter. He detailed the employment
factors he believed contributed to his claimed condition.
In a December 16, 2005 decision, the Office denied modification of its August 13, 2004
decision on the grounds that appellant had failed to establish that he developed an occupational
disease or condition in the performance of duty. The Office noted that the medical information
article was not considered medical evidence and that appellant had not submitted any medical
evidence in support of his claim.
On December 23, 2005 appellant again requested reconsideration. He submitted medical
evidence from Dr. Matthew J. Pingree, Board-certified in physical medicine and rehabilitation,
and additional reports from Dr. Rhee.
Dr. Rhee’s October 2, 2003 report noted that appellant attributed complaints of
“numbness and tingling in the wrists and thumbs” to the riveting and drilling he performed on
the job. The report also noted that he indicated that his fingers turned blue in cold weather.
Dr. Rhee diagnosed chronic bilateral wrist dysesthesias “attributed to riveting and drilling in the
‘70s’” and noted that “other considerations ... might include vasospastic entities such as
Raynaud’s phenomenon.”
He performed a nerve conduction study, including an
electromyogram (EMG), on November 25, 2003. The study noted a history of numbness and
tingling in appellant’s digits but found no evidence of cervical radiculopathy.
In a February 23, 2005 report, Dr. Pingree diagnosed Raynaud’s phenomenon. He noted
that appellant complained that vibrations from computers and power tools, as well as cold
weather, seemed to aggravate his condition. Dr. Pingree noted that appellant “does have what
sounds like Raynaud’s phenomenon.” He also stated:
“I am asked to make a comment in regards to the possibility that this is connected
to his work. At least according to the story of what he tells me. He had none of
this before he started working as a sheet metal mechanic and has had it ever since.
It certainly seems that it could be related to repetitive use type of injury.”
In a February 23, 2005 EMG report, Dr. Pingree noted that appellant denied any history
of trauma that could explain his symptoms. In reviewing appellant’s history, he noted that
appellant reported having two “fairly mild” strokes that had essentially resolved. The report also
noted that he had seen a podiatrist for treatment of Raynaud’s phenomenon. Dr. Pingree
recorded an impression of “essentially normal EMG.” In a follow-up report dated April 13,
2

2005, Dr. Pingree noted that appellant’s condition had improved, but retained his diagnosis of
Raynaud’s phenomenon. He repeated the same statement on causal relationship that he included
in his February 23, 2005 report.
On March 27, 2006 the Office denied modification of the December 16, 2005 decision.
On April 6, 2006 appellant requested reconsideration. He stated that his Raynaud’s
phenomenon was not connected to his strokes and that he found that he was unable to perform
his job duties because of the problems with his hands.
By decision dated July 5, 2006, the Office denied appellant’s reconsideration request
without conducting a merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
An award of compensation may not be based on surmise, conjecture, speculation or upon
a claimant’s own belief that there is a causal relationship between his or her claimed injury and
his or her employment.4 To establish a causal relationship, a claimant must submit a physician’s
report, in which the physician reviews the employment factors identified by appellant as causing
his condition and, taking these factors into consideration as well as findings upon examination of
appellant and his medical history, state whether the employment injury caused or aggravated
appellant’s diagnosed conditions and present medical rationale in support of his or her opinion.5
An occupational disease is one caused by specified employment factors occurring over a
longer period than a single shift or workday.6 To establish the factual elements of the claim, the
employee must submit: “(1) medical evidence establishing the presence or existence of the
disease or condition for which compensation is claimed; (2) a factual statement identifying the
factors alleged to have caused or contributed to the presence or occurrence of the disease or
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Donald W. Long, 41 ECAB 142 (1989).

5

Id.

6

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

3

condition; and (3) medical evidence establishing that the factors identified by the claimant were
the proximate cause of the condition for which compensation is claimed or, stated differently,
medical evidence establishing that the diagnosed condition is causally related to the factors
identified by the claimant.”7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant9 and must be one of reasonable medical certainty10 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.11
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to meet his burden of proof in establishing that his
Raynaud’s phenomenon was causally related to factors of his employment. The record supports
that appellant did use vibrating power tools in the performance of his duties. However, it is not
established that this exposure caused appellant’s condition. None of the physicians provided a
rationalized medical opinion relating appellant’s condition to his employment duties.
The medical evidence submitted by appellant does not address causal relationship
between his claimed condition and specific employment factors. Dr. Rhee’s undated EMG study
report does not mention Raynaud’s phenomenon or employment factors. His October 2, 2003
report listed an impression of chronic bilateral wrist and finger dysesthesias, “attributed to
riveting and drilling” that appellant performed while working as a sheet metal mechanic from
1971 to 1976. However, Dr. Rhee did not provide an opinion on causal relationship explaining
how Raynaud’s phenomenon could be caused or contributed to by using vibrating tools. He did
not provide any medical rationale explaining how and why work factors would have caused or
aggravated a diagnosed condition.
Dr. Pingree diagnosed Raynaud’s phenomenon and stated that appellant’s work with
vibrating tools seemed to aggravate his condition. However, Dr. Pingree’s opinion on causal
relationship was speculative in nature, stating that appellant’s injury was work related “at least
according to the story of what he tells me” and noting that it “seems” that appellant’s Raynaud’s
phenomenon “could be related to repetitive use type of injury.” The Board has held that medical
7

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
8

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

4

opinions on causal relationship which are speculative or equivocal in nature are of limited
probative value.12 An award of compensation may not be based on surmise, conjecture of
speculation, or upon appellant’s own belief that his condition is causally related to factors of his
employment.13 A physician’s opinion that merely restates appellant’s own assessment of his
condition carries limited probative weight.14
Dr. Rhee and Dr. Pingree provided medical reports noting appellant’s medical history and
their examination findings. However, neither physician rendered a rationalized medical opinion
explaining the causal relationship between his specific work factors and the diagnosed condition
of Raynaud’s phenomenon.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128 of the Act, the Office has discretion to grant a claimant’s request for
reconsideration and reopen a case for merit review. Section 10.606(b)(2) of the implementing
federal regulation provides guidance for the Office in using this discretion.15 The regulations
provide that the Office should grant a claimant merit review when the claimant’s request for
reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”16
Section 10.608(b) provides that, when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.17 When reviewing an Office decision denying a merit review, the function of the
12

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in nature have little probative value); Melvina Jackson, 38
ECAB 443 (1987).
13

See Robert Broome, 55 ECAB 339 (2004).

14

Generally, findings on examination are needed to support a physician’s opinion that an employee is disabled for
work. When a physician’s statements regarding an employee’s ability to work consist only of a repetition of the
employee’s complaints that he or she hurt too much to work without objective signs of disability being shown, the
physician has not presented a medical opinion on the issue of disability or a basis for payment of compensation.
William A. Archer, 55 ECAB 674 (2004); see also Dennis M. Mascarenas, 49 ECAB 215 (1997).
15

20 C.F.R. § 10.606(b)(2) (1999).

16

Id.

17

20 C.F.R. § 10.608(b) (1999).

5

Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.18
ANALYSIS -- ISSUE 2
The Board finds that the Office properly declined to reopen appellant’s claim for merit
review, as his request for reconsideration did not meet the above-listed criteria. In support of his
request for reconsideration, he submitted only a brief statement. On April 6, 2006 appellant
noted only that he had new information on the causes of his condition, that he was unable to
perform his job duties because of problems with his hands and that, to his knowledge, Raynaud’s
phenomenon was unrelated to strokes. Appellant also stated that he had failed to mention his
difficulties before retiring because he hoped his condition would improve, but it did not.
Appellant’s contentions are not sufficient to reopen his case for further merit review. The
issue of whether his condition is causally related to his employment is medical in nature.
Appellant submitted no additional medical evidence in support of his request for reconsideration.
He did not show that the Office erroneously applied or interpreted a specific point of law, nor did
he advance a relevant new legal argument. Consequently, the Board finds that the Office did not
abuse its discretion and properly denied merit review.
CONCLUSION
The Board finds that appellant failed to establish that his condition was causally related to
factors of his employment and that the Office properly declined to reopen the claim for merit
review upon appellant’s April 6, 2006 request for reconsideration.

18

Annette Louise, 54 ECAB 783 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 5 and March 27, 2006 and December 16, 2005 are affirmed.
Issued: February 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

